          Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 1 of 14

                                                                                   USDC SDNY
                                                                                   DOCUMENT
                           UNITED STATES DISTRICT COURT                            ELECTRONICALLY FILED
                      FOR THE SOUTHERN DISTRICT OF NEW YORK                        DOC #:
                                                                                   DATE FILED: 


FEDERAL TRADE COMMISSION,
                                                        Case No. 1:21-cv-02081-MKV
     Plaintiff,
                                                        STIPULATED ORDER FOR
             v.                                         PERMANENT INJUNCTION AND
                                                        MONETARY JUDGMENT
WELLCO, INC., a corporation, and

GEORGE M. MOSCONE, individually and as an
  officer of WELLCO, INC.,

     Defendants.


       Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its Complaint

For Permanent Injunction And Other Equitable Relief (“Complaint”), for a permanent injunction,

and other equitable relief in this matter, pursuant to Section 13(b) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 53(b). The Commission and Defendants stipulate to

the entry of this Stipulated Order for Permanent Injunction and Monetary Judgment (“Order”) to

resolve all matters in dispute in this action between them.

       THEREFORE, IT IS ORDERED as follows:

                                            FINDINGS

1.     This Court has jurisdiction over this matter.

2.     The Complaint alleges that Defendants participated in deceptive acts or practices in

violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), in connection with the advertising,

marketing, distribution, and sale of television antennas and related amplifiers.

3.     Defendants neither admit nor deny any of the allegations in the Complaint, except as


                                            Page 1of14
              Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 2 of 14



specifically stated in this Order. Only for purposes of this action, Defendants admit the facts

necessary to establish jurisdiction.

4.       Defendants waive any claim that they may have under the Equal Access to Justice Act, 28

U.S.C. § 2412, concerning the prosecution of this action through the date of this Order, and agree

to bear their own costs and attorney fees.

5.       Defendants waive all rights to appeal or otherwise challenge or contest the validity of this

Order.

                                           DEFINITIONS

         For the purpose of this Order, the following definitions apply:

A.       “Competent and Reliable Evidence” means tests, analyses, research, studies, or other

evidence based on the expertise of professionals in the relevant area, that (1) have been conducted

and evaluated in an objective manner by qualified persons and (2) are generally accepted in the

profession to yield accurate and reliable results.

B.       “Defendants” means the Individual Defendant and the Corporate Defendant, individually,

collectively, or in any combination.

         1.       “Corporate Defendant” means Wellco, Inc. and its successors and assigns.

         2.       “Individual Defendant” means George M. Moscone.

                                               ORDER

                   I.     PROHIBITION AGAINST MISLEADING CLAIMS

         IT IS ORDERED that Defendants, Defendants’ officers, agents, employees, and attorneys,

and all other persons in active concert or participation with any of them, who receive actual notice

of this Order, whether acting directly or indirectly, in connection with the labeling, advertising,


                                             Page 2of14
             Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 3 of 14



promotion, offering for sale, sale, or distribution of any product, are permanently restrained and

enjoined from making, or assisting others in making, expressly or by implication, including

through the use of a product name, endorsement, depiction, or illustration, any representation,

about:

A.         the product’s absolute or relative ratings or ranking, or the product’s superiority to

other products;

B.         the channels, cable channels, subscription channels, favorite channels, premium

channels, or clear channels users of the product can or will likely receive, including the

number of such channels users can or will likely receive; or

C.         any material aspect of the product’s performance, efficacy, nature, or central

characteristics,

unless the representation is non-misleading, including that, at the time such representation is

made, Defendants possess and rely upon competent and reliable evidence that is sufficient in

quality and quantity based on standards generally accepted in the relevant fields when considered

in light of the entire body of relevant and reliable evidence, to substantiate that the representation

is true.

                         II.     PROHIBITION AGAINST FALSE CLAIMS

           IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, in connection with the

labeling, advertising, promotion, offering for sale, sale, or distribution of any product, are

permanently restrained and enjoined from making, or assisting others in making, any

                                               Page 3of14
           Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 4 of 14



misrepresentation, expressly or by implication:

A.     that any endorsement is a truthful endorsement or by an actual user of such

product;

B.     through the use of any endorsement of such product;

C.     that any website or other publication is an objective news report;

D.     that objective news reporters have performed independent tests of any product; or

E.     that independent tests demonstrate the effectiveness of any product.

             III.    MONETARY JUDGMENT AND PARTIAL SUSPENSION

       IT IS FURTHER ORDERED that:

A.     Judgment in the amount of 31.82 Million Dollars ($31,820,000) is entered in favor of the

Commission against Individual Defendant and Corporate Defendant, jointly and severally, as

equitable monetary relief.

B.     Defendants are ordered to pay to the Commission Six Hundred Fifty Thousand Dollars

($650,000), which, as Defendants stipulate, their undersigned counsel holds in escrow for no

purpose other than payment to the Commission.     Such payment must be made within 7 days of

entry of this Order by electronic fund transfer in accordance with instructions previously provided

by a representative of the Commission.   Upon such payment, the remainder of the judgment is

suspended, subject to the Subsections below.

C.     The Commission’s agreement to the suspension of part of the judgment is expressly

premised upon the truthfulness, accuracy, and completeness of Defendants’ sworn financial

statements and related documents (collectively, “financial representations”) submitted to the

Commission, namely:


                                           Page 4of14
            Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 5 of 14




       1.       the Financial Statement of Individual Defendant, George M. Moscone, signed on

       July 27, 2020, including the attachments;

       2.       the Financial Statement of Corporate Defendant, Wellco, Inc., signed by George

       M. Moscone, President, CEO, and owner on July 27, 2020, including the attachments;

       3.       the following additional documentation submitted by Defendants’ counsel to

       Commission counsel, Michael Ostheimer and Carl Settlemyer:

                a.     Letter attachment to email dated August 21, 2020 from Ari Rothman and

                the documents referenced therein, including the loan agreement and those in the

                “Docs for Closing” ZIP file;

                b.     Letter attachment to email dated September 2, 2020, from Shahin

                Rothermel and accompanying document titled “2019 Estimated Tax (Moscone)”;

                c.     Email from Ari Rothman dated October 27, 2020 (5:12pm), and the

                attachment thereto;

                d.     Email from Ari Rothman dated November 9, 2020; and

                e.     Email from Ari Rothman dated December 10, 2020 (5:26pm).

D.     The suspension of the judgment will be lifted as to any Defendant if, upon motion by the

Commission, the Court finds that Defendant failed to disclose any material asset, materially

misstated the value of any asset, or made any other material misstatement or omission in the

financial representations identified above.

E.     If the suspension of the judgment is lifted, the judgment becomes immediately due as to

that Defendant in the amount specified in Subsection A above (which the parties stipulate only for

purposes of this Section represents the consumer injury alleged in the Complaint), less any


                                              Page 5of14
          Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 6 of 14



payment previously made pursuant to this Section, plus interest computed from the date of entry

of this Order.

                     IV.     ADDITIONAL MONETARY PROVISIONS

       IT IS FURTHER ORDERED that:

A.     Defendants relinquish dominion and all legal and equitable right, title, and interest in all

assets transferred pursuant to this Order and may not seek the return of any assets.

B.     The facts alleged in the Complaint will be taken as true, without further proof, in any

subsequent civil litigation by or on behalf of the Commission, including in a proceeding to

enforce its rights to any payment or monetary judgment pursuant to this Order, such as a

nondischargeability complaint in any bankruptcy case.

C.     The facts alleged in the Complaint establish all elements necessary to sustain an action

by the Commission pursuant to Section 523(a)(2)(A) of the Bankruptcy Code, 11 U.S.C.

§ 523(a)(2)(A), and this Order will have collateral estoppel effect for such purposes.

D.     Defendants acknowledge that their Taxpayer Identification Numbers (Social Security

Numbers or Employer Identification Numbers), which Defendants previously submitted to the

Commission, may be used for collecting and reporting on any delinquent amount arising out of

this Order, in accordance with 31 U.S.C. § 7701.

E.     All money paid to the Commission pursuant to this Order may be deposited into a fund

administered by the Commission or its designee to be used for equitable relief, including

consumer redress and any attendant expenses for the administration of any redress fund. If a

representative of the Commission decides that direct redress to consumers is wholly or partially

impracticable or money remains after redress is completed, the Commission may apply any


                                           Page 6of14
              Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 7 of 14



remaining money for such other equitable relief (including consumer information remedies) as it

determines to be reasonably related to Defendants’ practices alleged in the Complaint.      Any

money not used for such equitable relief is to be deposited to the U.S. Treasury as disgorgement.

Defendants have no right to challenge any actions the Commission or its representatives may take

pursuant to this Subsection.

                               V.    CUSTOMER INFORMATION

        IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order are permanently restrained and enjoined from directly or

indirectly:

A.      failing to provide sufficient customer information to enable the Commission to efficiently

administer consumer redress. If a representative of the Commission requests in writing any

information related to redress, Defendants must provide it, in the form prescribed by the

Commission, within 14 days.

B.      disclosing, using, or benefitting from customer information, including the name, address,

telephone number, email address, social security number, other identifying information, or any

data that enables access to a customer’s account (including a credit card, bank account, or other

financial account), that any Defendant obtained prior to entry of this Order in connection with

labeling, advertising, marketing, distribution, or sale of television antennas or amplifiers; and

C.      failing to destroy such customer information in all forms in their possession, custody, or

control within 30 days after receipt of written direction to do so from a representative of the

Commission.


                                            Page 7of14
           Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 8 of 14




         Provided, however, that customer information need not be disposed of, and may be

disclosed, to the extent requested by a government agency or required by law, regulation, or court

order.

                         VI.          ORDER ACKNOWLEDGMENTS

         IT IS FURTHER ORDERED that Defendants obtain acknowledgments of receipt of this

Order:

A.       Each Defendant, within 7 days of entry of this Order, must submit to the Commission an

acknowledgment of receipt of this Order sworn under penalty of perjury.

B.       For 5 years after entry of this Order, Individual Defendant for any business that

such Defendant, individually or collectively with any other Defendants, is the majority owner or

controls directly or indirectly, and Corporate Defendant, must deliver a copy of this Order to: (1)

all principals, officers, directors, and LLC managers and members; (2) all employees having

managerial responsibilities for conduct related to the subject matter of the Order and all agents

and representatives who participate in conduct related to the subject matter of the Order; and (3)

any business entity resulting from any change in structure as set forth in the Section titled

Compliance Reporting.      Delivery must occur within 7 days of entry of this Order for current

personnel. For all others, delivery must occur before they assume their responsibilities.

C.       From each individual or entity to which a Defendant delivered a copy of this Order, that

Defendant must obtain, within 30 days, a signed and dated acknowledgment of receipt of this

Order.

                               VII.    COMPLIANCE REPORTING

         IT IS FURTHER ORDERED that Defendants make timely submissions to the


                                            Page 8of14
            Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 9 of 14



Commission:

A.     One year after entry of this Order, each Defendant must submit a compliance report,

sworn under penalty of perjury:

       1.       Each Defendant must: (a) identify the primary physical, postal, and email address

       and telephone number, as designated points of contact, which representatives of the

       Commission may use to communicate with Defendant; (b) identify all of that Defendant’s

       businesses by all of their names, telephone numbers, and physical, postal, email, and

       Internet addresses; (c) describe the activities of each business, including the goods and

       services offered, the means of advertising, marketing, and sales, and the involvement of

       any other Defendant (which Individual Defendant must describe if he knows or should

       know due to his own involvement); (d) describe in detail whether and how that Defendant

       is in compliance with each Section of this Order; and (e) provide a copy of each Order

       Acknowledgment obtained pursuant to this Order, unless previously submitted to the

       Commission.

       2.       Additionally, Individual Defendant must: (a) identify all telephone numbers and

       all physical, postal, email and Internet addresses, including all residences; (b) identify all

       business activities, including any business for which such Defendant performs services

       whether as an employee or otherwise and any entity in which such Defendant has any

       ownership interest; and (c) describe in detail such Defendant’s involvement in each such

       business, including title, role, responsibilities, participation, authority, control, and any

       ownership.

B.     For 10 years after entry of this Order, each Defendant must submit a compliance


                                            Page 9of14
          Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 10 of 14




notice, sworn under penalty of perjury, within 14 days of any change in the following:

        1.       Each Defendant must report any change in: (a) any designated point of contact; or

        (b) the structure of any Corporate Defendant or any entity that Defendant has any

        ownership interest in or controls directly or indirectly that may affect compliance

        obligations arising under this Order, including:    creation, merger, sale, or dissolution of

        the entity or any subsidiary, parent, or affiliate that engages in any acts or practices subject

        to this Order.

        2.       Additionally, Individual Defendant must report any change in: (a) name,

        including aliases or fictitious name, or residence address; or (b) title or role in any

        business activity, including any business for which such Defendant performs services

        whether as an employee or otherwise and any entity in which such Defendant has any

        ownership interest, and identify the name, physical address, and any Internet address of

        the business or entity.

C.      Each Defendant must submit to the Commission notice of the filing of any bankruptcy

petition, insolvency proceeding, or similar proceeding by or against such Defendant within 14

days of its filing.

D.      Any submission to the Commission required by this Order to be sworn under penalty of

perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as by concluding:          “I

declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct. Executed on: _____” and supplying the date, signatory’s full name, title (if

applicable), and signature.

E.      Unless otherwise directed by a Commission representative in writing, all submissions to


                                            Page 10of14
         Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 11 of 14



the Commission pursuant to this Order must be emailed to DEbrief@ftc.gov or sent by overnight

courier (not the U.S. Postal Service) to: Associate Director for Enforcement, Bureau of

Consumer Protection, Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington,

DC 20580. The subject line must begin: FTC v. Wellco, Inc.

                                       VIII.      RECORDKEEPING

       IT IS FURTHER ORDERED that Defendants must create certain records for 10 years

after entry of the Order, and retain each such record for 5 years. Specifically, Corporate

Defendant in connection with any activity subject to this Order and Individual Defendant for any

business that such Defendant, individually or collectively with any other Defendants, is a majority

owner or controls directly or indirectly, must create and retain the following records:

A.     accounting records showing the revenues from all goods or services sold;

B.     personnel records showing, for each person providing services, whether as an employee or

otherwise, that person’s: name; addresses; telephone numbers; job title or position; dates of

service; and (if applicable) the reason for termination;

C.     records of all consumer complaints and refund requests concerning the subject matter of

this Order, whether received directly or indirectly, such as through a third party, and any

response;

D.     all records necessary to demonstrate full compliance with each provision of this Order,

including all submissions to the Commission; and

E.     a copy of each unique advertisement or other marketing material.

                                 IX.     COMPLIANCE MONITORING

       IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’ compliance


                                               Page 11of14
         Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 12 of 14



with this Order, including any failure to transfer any assets as required by this Order:

A.     Within 14 days of receipt of a written request from a representative of the Commission

each Defendant must: submit additional compliance reports or other requested information,

which must be sworn under penalty of perjury; appear for depositions; and produce documents for

inspection and copying.    The Commission is also authorized to obtain discovery, without further

leave of court, using any of the procedures prescribed by Federal Rules of Civil Procedure 29, 30

(including telephonic depositions), 31, 33, 34, 36, 45, and 69.

B.     For matters concerning this Order, the Commission is authorized to communicate directly

with each Defendant. Defendant must permit representatives of the Commission to interview

any employee or other person affiliated with any Defendant who has agreed to such an interview.

The person interviewed may have counsel present.

C.     The Commission may use all other lawful means, including posing, through its

representatives as consumers, suppliers, or other individuals or entities, to Defendants or any

individual or entity affiliated with Defendants, without the necessity of identification or prior

notice. Nothing in this Order limits the Commission’s lawful use of compulsory process,

pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.

D.     Upon written request from a representative of the Commission, any consumer reporting

agency must furnish consumer reports concerning Individual Defendant, pursuant to Section

604(1) of the Fair Credit Reporting Act, 15 U.S.C. §1681b(a)(1).




                                           Page 12of14
        Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 13 of 14




SO ORDERED this 7th day of April, 2020




                                         MARYY KAY
                                               KAY VYSKOCIL
                                                   VYSSKOCI
                                                         CIIL
                                         UNITED
                                              D STATES
                                             ED STATE
                                                   TE           JUDGE
                                                    ES DISTRICT JUDG




                                                   
Case 1:21-cv-02081-MKV Document 10 Filed 04/07/21 Page 14 of 14
